Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 1 of 7 PageID #: 3628



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  LEVEL SLEEP LLC                                 §
                                                  §
          Plaintiff,                              §
                                                  §
  v.                                              §
                                                  §             CAUSE NO. 2:18-CV-119-RWS
  SLEEP NUMBER CORPORATION                        §
  and SELECT COMFORT RETAIL                       §
  CORPORATION,                                    §
                                                  §
          Defendants.
                                                  §


                       THIRD AMENDED DOCKET CONTROL ORDER

       It is hereby ORDERED that the following schedule of deadlines is in effect until further
order of this Court:

 3 DAYS after                Parties to file Motion to Seal Trial Exhibits, if they wish to seal any
 conclusion of Trial         highly confidential exhibits.

                             EXHIBITS: See Order Regarding Exhibits below.

 February 18, 2020           Immediately following jury selection, JURY TRIAL before Judge
                             Robert W. Schroeder III, Marshall, Texas.
 Court designated date –
 not flexible without good   For planning purposes, parties shall be prepared to start the evidentiary
 cause - Motion Required     phase of trial immediately following jury selection.

 February 18, 2020           9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
                             Marshall, Texas.
 Court designated date –
 not flexible without good
 cause - Motion Required

 February 4, 2020            10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                             Schroeder III, Texarkana, Texas.
 Court designated date –
 not flexible without good   Discuss trial logistics and voir dire procedure. Resolve any pending
 cause - Motion Required     motions or objections. Lead trial counsel must attend the pretrial
                             conference.




                                               Page 1 of 7
Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 2 of 7 PageID #: 3629




 January 28, 2020            File a Notice of Time Requested for (1) voir dire, (2) opening
                             statements, (3) direct and cross examinations, and (4) closing
 [1 week before pretrial]    arguments.

 January 28, 2020            File Responses to Motions in Limine.

 [1 week before pretrial]

 January 21, 2020            File Motions in Limine and pretrial objections.

 [2 weeks before pretrial]   The parties are ORDERED to meet and confer to resolve any disputes
                             before filing any motion in limine or objection to pretrial disclosures.

 January 21, 2020            File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                             citation to authority and Form of the Verdict for jury trials.
 [2 weeks before pretrial]
                             Parties shall use the pretrial order form on Judge Schroeder’s website.

                             Proposed Findings of Fact and Conclusions of Law with citation to
                             authority for issues tried to the bench.

 January 14, 2020            Exchange Objections to Rebuttal Deposition Testimony.

 [3 weeks before pretrial]

 January 7, 2020             Notice of Request for Daily Transcript or Real Time Reporting of
                             Court Proceedings due.
 [4 weeks before pretrial]
                             If a daily transcript or real time reporting of court proceedings is requested
                             for trial or hearings, the party or parties making said request shall file a
                             notice with the Court.

 January 7, 2020             Exchange Rebuttal Designations and Objections to Deposition Testimony.

 [4 weeks before pretrial]   For rebuttal designations, cross examination line and page numbers to be
                             included.

                             In video depositions, the party offering the witness is responsible for
                             preparation of the final edited video of that witness’ deposition testimony
                             in accordance with the parties’ designations and the Court’s rulings on
                             objections.




                                                Page 2 of 7
Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 3 of 7 PageID #: 3630




 December 17, 2019           Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                             Exhibit List) by the Party with the Burden of Proof.
 7 weeks before pretrial
                             Video and Stenographic Deposition Designation due. Each party who
                             proposes to offer deposition testimony shall serve a disclosure identifying
                             the line and page numbers to be offered.

 November 12, 2019           10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
                             MOTIONS (INCLUDING DAUBERT MOTIONS) before Judge
 Court designated date –     Robert W. Schroeder III, Texarkana, Texas.
 not flexible without good
 cause - Motion Required

 August 27, 2019             Any Remaining Dispositive Motions due from all parties and any
                             other motions that may require a hearing (including Daubert motions).
 Court designated date –
 not flexible without good   Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
 cause – Motion Required     Motions to extend page limits will only be granted in exceptional
                             circumstances. Exceptional circumstances require more than agreement
                             among the parties.

                             For each motion filed, the moving party SHALL provide the Court with
                             one (1) copy of the completed briefing (opening motion, response, reply,
                             and if applicable, surreply), excluding exhibits, in a three-ring binder
                             appropriately tabbed. All documents shall be double-sided and must
                             include the CM/ECF header. These copies shall be delivered to Judge
                             Schroeder’s chambers in Texarkana as soon as briefing has completed.

                             Respond to Amended Pleadings.

 August 6, 2019              Parties to Identify Rebuttal Trial Witnesses.

 [1 week before
 Dispositive Motions]

 July 30, 2019               Parties to Identify Trial Witnesses; Amend Pleadings (after Markman
                             Hearing).
 [2 weeks before
 Dispositive Motions]        It is not necessary to file a Motion for Leave to Amend before the deadline
                             to amend pleadings. It is necessary to file a Motion for Leave to Amend
                             after the deadline. However, except as provided in Patent Rule 3-6, if the
                             amendment would affect infringement contentions or invalidity
                             contentions, a motion must be made pursuant to Patent Rule 3-6
                             irrespective of whether the amendment is made prior to this deadline.




                                               Page 3 of 7
Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 4 of 7 PageID #: 3631




 August 16, 2019        Expert Discovery Deadline.

 [1.5 weeks before
 Dispositive Motions]

 July 19, 2019          Parties designate rebuttal expert witnesses (non-construction issues),
                        rebuttal expert witness reports due. Refer to Local Rules for required
 [3.5 weeks before      information.
 Dispositive Motions]
                        If, without agreement, a party serves a supplemental expert report after the
                        rebuttal expert report deadline has passed, the serving party must file
                        notice with the Court stating service has occurred and the reason why a
                        supplemental report is necessary under the circumstances.




                                          Page 4 of 7
Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 5 of 7 PageID #: 3632



       In the event that any of these dates fall on a weekend or Court holiday, the deadline is
modified to be the next Court business day.

        The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.”

        A party may request an oral hearing on a motion filed with the Court. Any such request
shall be included in the text or in a footnote on the first page of the motion or any responsive
pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                            Other Limitations

   (a)     The following excuses will not warrant a continuance or justify a failure to comply
           with the discovery deadline:
             (i) The fact that there are motions for summary judgment or motions to dismiss
                    pending;
            (ii) The fact that one or more of the attorneys is set for trial in another court on the
                    same day, unless the other setting was made prior to the date of this order or
                    was made as a special provision for the parties in the other case;
           (iii) The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their good
                    faith effort to do so.
   (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
           the DCO shall take the form of a motion to amend the DCO. The motion shall include
           a chart in the format of the DCO that lists all of the remaining dates in one column (as
           above) and the proposed changes to each date in an additional adjacent column (if there
           is no change for a date the proposed date column should remain blank or indicate that
           it is unchanged). The motion to amend the DCO shall also include a proposed DCO in
           traditional two-column format that incorporates the requested changes and that also
           lists all remaining dates. In other words, the DCO in the proposed order should be
           complete such that one can clearly see all the remaining deadlines rather than needing
           to also refer to an earlier version of the DCO.
   (c)     Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
           to include any arguments related to the issue of indefiniteness in their Markman
           briefing, subject to the local rules’ normal page limits.
   (d)     Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
           than ten (10) disputed issues. In addition, the parties may file a joint motion in limine
           addressing any agreed issues. The Court views motions in limine as appropriate for
           those things that will create the proverbial “skunk in the jury box,” e.g., that, if
           mentioned in front of the jury before an evidentiary ruling can be made, would be so



                                            Page 5 of 7
Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 6 of 7 PageID #: 3633



                 prejudicial that the Court could not alleviate the prejudice with an appropriate
                 instruction. Rulings on motions in limine do not exclude evidence, but prohibit the
                 party from offering the disputed testimony prior to obtaining an evidentiary ruling
                 during trial.
     (e)         Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
                 good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                 website.
     (f)         Deposition Designations: Each side is limited to designating no more than ten (10)
                 hours of deposition testimony for use at trial absent a showing of good cause. As trial
                 approaches, if either side needs to designate more than ten (10) hours, the party may
                 file a motion for leave and show good cause. All depositions to be read into evidence
                 as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                 repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                 issues in controversy shall be read into evidence.
     (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

           ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

A.         On the first day of trial, each party is required to have:

           (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                    properly labeled with the following information: Identified as either Plaintiff’s or
                    Defendant’s Exhibit, the Exhibit Number and the Case Number.
           (2)      Three hard copies of each party’s exhibit list and witness list on hand.
           (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This shall
                    be tendered to the Courtroom Deputy at the beginning of trial.
           (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom
                    Deputy at the beginning of trial.

B.         The parties shall follow the process below to admit exhibits.

           (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
               admit into evidence. This list shall include all exhibits which are NOT objected to or
               to which the Court has already overruled an objection. To the extent there are exhibits
               with outstanding objections for which the parties need a ruling from the Court, those
               exhibits should be separately included on the list and designated accordingly to reflect
               a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
               Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
               offer an objected exhibit into evidence, the party may move for admission at the time
               it wishes to use that exhibit with a witness. The Court will then hear the opposing
               party’s objection and will rule on the objection at that time.

           (2) On each subsequent day of trial, the Court will commence by formally admitting all of
               the exhibits that were either unobjected to or allowed over objection and used during
               the previous day’s trial. The Court will ask for these exhibits to be read into the record
               and formally admitted into evidence at the beginning of that trial day. These will be the


                                                  Page 6 of 7
Case 2:18-cv-00119-RWS Document 107 Filed 07/18/19 Page 7 of 7 PageID #: 3634



             exhibits deemed admitted at trial. The parties shall keep a separate running list of all
             exhibits admitted throughout the course of trial.

       (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
           used but not previously admitted during the course of trial and then tender its final list
           of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
           Exhibits.” To the extent there are exhibits that were not admitted during the course of
           trial, but for which there is agreement that they should be provided to the jury, the
           parties must inform the Court of those exhibits at the conclusion of evidence. The Court
           will then determine whether those exhibits will be allowed into the jury room for
           deliberations.

C.     At the conclusion of evidence, each party shall be responsible for pulling those exhibits
       admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
       exhibits and tender them to the jury for their deliberations. One representative from each
       side shall meet with the Courtroom Deputy to verify the exhibit list.

D. .   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
       and the parties are instructed to remove these exhibits from the courtroom.

E.     Within five business days of the conclusion of trial, each party shall submit to the
       Courtroom Deputy:

       (1)      A Final Exhibit List of Exhibits Admitted During Trial in Word format.
       (2)      Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
                ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
                a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall
                be substituted with a photograph in PDF format.
       (3)      A disk containing the transcripts of Video Depositions played during trial, along
                with a copy of the actual video deposition.


       So ORDERED and SIGNED this 18th day of July, 2019.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 7 of 7
